 1 DEBORAH H. PETITO, SBN 118147
    DPetito@ClarkTrev.com
 2 STEPHEN E. HYAM, SBN 198065
    SHyam@ClarkTrev.com
 3 CLARK & TREVITHICK
   800 Wilshire Blvd., 12th Floor                            JS-6
 4 Los Angeles, California 90017
   Telephone: (213) 629-5700
 5 Facsimile: (213) 624-9441
 6 Attorneys for Plaintiff Wheel Group
   Holdings, LLC
 7
 8                                UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11 WHEEL GROUP HOLDINGS, LLC, a                     CASE NO. 5:17-CV-001294-JVS
   Delaware limited liability company,              CASE NO. 2:17-CV-005956-JVS
12
               Plaintiff,                           ORDER OF DISMISSAL OF
13                                                  ACTION WITH PREJUDICE AS
        vs.                                         TO ALL PARTIES AND CLAIMS
14
   CUB ELECTPARTS, INC., a                          Assigned to Hon. James V. Selna
15 Taiwanese corporation,
                                                    Trial Date:        March 19, 2019
16                       Defendant.
                                                    Discovery Cut-Off:       Nov. 1, 2018
17                                                  Motion Cut-Off:          Nov. 20, 2018
   RON HO ENTERPRISES CO., LTD., a
18 Taiwan limited liability company,,
19                       Plaintiff,
20             vs.
21 WHEEL GROUP HOLDINGS, LLC, a
   Delaware limited liability company,
22 d/b/a The Wheel Group, and DOES 1-
   10, inclusive,
23
                Defendants.
24
25
26
27
28
     2388785.1 (18011.001)
               ORDER OF DISMISSAL OF ACTION WITH PREJUDICE AS TO ALL PARTIES AND CLAIMS
1              Pursuant to the stipulation of the parties in this consolidated matter, Plaintiff
2 Wheel Group Holdings, LLC, Cub Elecparts, Inc., and Ron Ho Enterprises, Co.,
3 Ltd., the entire case and all causes of action in the consolidated actions of Case No.
4 5:17-CV-001294-JVS and Case No. 2:17-CV-005956-JVS are dismissed with
5 prejudice pursuant to Federal Rules of Civil Procedure Rule 41(a)(1).
6
7
8
9              Dated: May 13, 2019        ____________________________
10                                               James V. Selna
11                                           United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     2388785.1 (18011.001)
                                                    2
               ORDER OF DISMISSAL OF ACTION WITH PREJUDICE AS TO ALL PARTIES AND CLAIMS
